—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from the unauthorized use of a controlled substance after his urine twice tested positive for the presence of cannabinoids. Substantial evidence in the record supports the determination of petitioner’s guilt in the form of the detailed misbehavior report, the testimony of the correction officer who prepared the report after conducting the urinalysis tests, the testimony of the officer who was present when petitioner’s urine sample was provided and the testimony of petitioner’s employee assistant (see Matter of Willingham v Goord, 296 AD2d 792, 793; Matter of Mingo v Goord, 290 AD2d 787). The hearing evidence sufficiently demonstrated that the urinalysis testing procedures were performed in accordance with the applicable regulations (see 7 NYCRR 1020.4) and the chain of custody of petitioner’s urine sample was unbroken (see Matter of Forestier v Goord, 289 AD2d 859). We find no merit to petitioner’s claims of inadequate employee assistance, hearing officer bias or his assertions that procedural errors denied him a fair hearing.
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.